ROGERS, Circuit Judge.
This petition by a trustee in bankruptcy cannot be entertained. It asks this court to review and reverse an order entered in the District Court directing him to disburse a certain fund which he had received, and ordering that one Herman S. Hoffman have a valid claim against said fund in the sum of $560, and directing him further to pay the said Hoffman the sum of $129.60 for certain expenses he had incurred.
It appears that the order we are asked to review was filed on April 25, 1913, and the petition to review was not served or filed until May 6, 1913, 11 days after the entry of the order. Rule 38 requires such a petition to be filed within 10 days. We, therefore, have no alternative but to dismiss the petition.
The petition, accordingly, is dismissed.